United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 9, 2022           Decided December 23, 2022

                       No. 22-7012

                     JABARI STAFFORD,
                        APPELLANT

                             v.

            GEORGE WASHINGTON UNIVERSITY,
                     APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:18-cv-02789)



    Madeline Meth argued the cause for appellant. With her
on the briefs were Riley Ross III, Brian Wolfman, Esthena L.
Barlow, and Lauren Lang and Ezer Smith, Student Counsel.

     Janai S. Nelson, Samuel Spital, Alexandra S. Thompson,
and Michael Skocpol were on the brief for amicus curiae
NAACP Legal Defense and Educational Fund, Inc. in support
of appellant.

    Jason C. Schwartz argued the cause for appellee. With
him on the brief were Molly T. Senger, Andrew G. I. Kilberg,
and Matthew P. Sappington. Michael R. Dziuban entered an
appearance.
                                2

    Before: RAO and CHILDS, Circuit Judges, and TATEL,
Senior Circuit Judge.

    Opinion for the Court filed by Senior Circuit Judge TATEL.

     TATEL, Senior Circuit Judge: Appellant, a student at
George Washington University, alleges that the university
discriminated against him on the basis of race in violation of
Title VI of the Civil Rights Act of 1964. Given Title VI’s
silence on the topic, we must determine whether the
appropriate statute of limitations is the one-year period
contained in the District of Columbia Human Rights Act
(applied by the district court) or the three-year period contained
in the District’s residual statute, which covers personal injury
actions (urged by appellant). For the reasons set forth below,
and treading the path of the eight circuits to have addressed the
issue, we hold that the proper limitations period for Title VI
cases brought in this circuit is the three-year residual
limitations period.

                                I.

     Jabari Stafford enrolled in George Washington University
(GWU) and joined the men’s tennis team in fall 2014.
According to Stafford, who is Black, he almost immediately
became the target of racist jeers and attacks from his fellow
teammates. Stafford alleges that he sought help from several
school officials, including head coach Greg Munoz and tennis
team administrator Nicole Early. But no help came. In fact,
Munoz did more than fail to stop the racist harassment:
according to Stafford, he participated in it. By his senior year,
Stafford’s grades were suffering, and GWU placed him on
academic suspension. Stafford’s internal appeal of this
suspension was denied, and he never returned to GWU.
                                3
     Stafford filed suit in district court in November 2018,
alleging that GWU’s deliberate indifference to racial
harassment created a hostile environment in violation of Title
VI, 42 U.S.C. § 2000d, which prohibits racial discrimination
by institutions that accept federal funds. After the district court
denied GWU’s motion to dismiss on grounds not relevant to
this appeal, the parties proceeded to discovery. GWU then
moved for summary judgment, arguing that Stafford’s claim
was barred by the one-year limitations period contained in the
District of Columbia Human Rights Act (DCHRA), D.C. Code
§ 2-1403.16. The district court, finding that none of the alleged
misconduct occurred within that one-year period, granted
summary judgment to GWU. Stafford v. George Washington
University, 578 F. Supp. 3d 25, 41 (D.D.C. 2022). But
recognizing the novelty of its holding, the district court went
on to explain that if the three-year residual personal injury
limitations period applied, it would have found a genuine issue
of material fact and denied summary judgment. See id. at 44–
45 (applying D.C. Code § 12-301(8)).

     Stafford appeals, arguing that the district court should have
used the three-year limitations period, D.C. Code § 12-301(8).
GWU defends the district court’s use of the one-year statute
and argues, alternatively, that summary judgment would have
been appropriate even under the longer three-year period. “We
review the district court’s grant of summary judgment de
novo.” Lathram v. Snow, 336 F.3d 1085, 1088 (D.C. Cir.
2003).

                                II.

     Congress often creates federal causes of action, as it has in
Title VI of the Civil Rights Act, without specifying a
limitations period. In those situations, “we do not ordinarily
assume that Congress intended that there be no time limit on
                               4
actions at all.” DelCostello v. International Brotherhood of
Teamsters, 462 U.S. 151, 158 (1983). Instead, the “settled
practice has been to adopt a local time limitation as federal law
if it is not inconsistent with federal law or policy to do so.”
Wilson v. Garcia, 471 U.S. 261, 266–67 (1985). We must select
the “most appropriate” or “most analogous” state statute of
limitations. Id. at 268 (internal quotation marks omitted). How
to characterize a federal cause of action to determine which
state statute is “most analogous” is “ultimately a question of
federal law.” Id. at 270 (internal quotation marks omitted).

     We “borrow the ‘appropriate’ state statute of limitations
when Congress fails to provide one because that is Congress’
directive, implied by its silence on the subject.” Agency
Holding Corp. v. Malley-Duff & Associates, Inc., 483 U.S. 143,
164 (1987) (Scalia, J., concurring in the judgment). Congress
has encouraged this practice in the civil rights context. Section
1988 of title 42, which applies to causes of action under titles
13, 24, and 70 of the Revised Statutes (a predecessor to the
United States Code), instructs courts to adopt “the common
law, as modified and changed by the constitution and statutes
of the State wherein the court having jurisdiction . . . is held”
to provide any “provisions necessary to furnish suitable
remedies and punish offenses” as long as applying the state law
is “[c]onsistent with the Constitution and laws of the United
States.” 42 U.S.C. § 1988(a). Although section 1988(a) does
not apply here—Title VI was enacted after the Revised
Statutes—the Supreme Court has interpreted section 1988(a)
as “endors[ing]” its long-standing “borrowing” practice.
Wilson, 471 U.S. at 267.

    Accordingly, we must identify the state statute that is
“most analogous” to Title VI. But we do not do so in a vacuum.
The Supreme Court, in a trio of cases—Wilson v. Garcia, 471
U.S. 261 (1985); Goodman v. Lukens Steel Co., 482 U.S. 656
                                5
(1987); and Owens v. Okure, 488 U.S. 235 (1989)—has given
us ample guidance on the borrowing analysis in the civil rights
context. Those cases establish an obvious direction: they apply
personal injury statutes of limitations to federal civil rights
causes of action. Or if the state has no general personal injury
statute, like the District, the Supreme Court has instructed
courts to apply the “residual statute of limitations governing
personal injury actions.” Owens, 488 U.S. at 245–46. Not only
that, but every one of our sister circuits to have undertaken this
analysis for Title VI claims has so ruled, see Monroe v.
Columbia College Chicago, 990 F.3d 1098, 1099–1100 (7th
Cir. 2021) (citing cases), as have we in an unpublished
judgment, Dasisa v. University of District of Columbia, No.
06-7106, 2006 WL 3798886 (D.C. Cir. Oct. 3, 2006) (per
curiam). Agreeing with these decisions, we hold that the
District’s three-year residual statute of limitations applies to
Title VI claims brought in the District of Columbia.

       Our starting point is Wilson, where the Supreme Court
held that the appropriate statute of limitations in a section 1983
case is that of the state’s personal injury statute because the
“essence” of a discrimination claim—the “nature of the
. . . remedy”—is personal injury. 471 U.S. at 268, 276. As the
Court pointed out, the Constitution itself commands that “no
person shall be . . . denied the equal protection of the laws.” Id.
at 277. The Civil Rights Act of 1871, codified at 42 U.S.C.
section 1983, which reinforces the Fourteenth Amendment,
similarly references each “person[’s]” rights. Id. Because the
“unifying theme” of these laws is to “recognize[] the equal
status of every ‘person,’” “[a] violation of [these rights] is an
injury to the individual rights of the person.” Id. (emphasis
removed).

    A violation of Title VI is likewise an injury to the
individual rights of the person. Before the enactment of Title
                                 6
VI, direct discrimination by state actors was prohibited by the
Constitution and enforced by civil rights statutes, but federal
funds continued flowing to other entities engaged in racial
discrimination. Recognizing that this “indirect discrimination”
was “just as invidious,” 109 Cong. Rec. 11,161 (1963)
(statement by President John F. Kennedy), Congress enacted
Title VI to prohibit racial discrimination by all who accept
federal funds. Like sections 1983 and 1981, Title VI adds to the
protection of each person. “No person in the United States
shall, on the ground of race, color, or national origin, be
excluded from participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity
receiving Federal financial assistance.” 42 U.S.C. § 2000d
(emphasis added). Title VI acts as a “prohibition of racial
discrimination” by organizations receiving federal funds
“similar to that of the Constitution.” Regents of the University
of California v. Bakke, 438 U.S. 265, 284 (1978) (opinion of
Powell, J.) (emphasis added). Because Title VI shares the same
essence as section 1983, it too is most analogous to a personal
injury statute.

     GWU relies on a decision by the D.C. Court of Appeals,
Jaiyeola v. District of Columbia, 40 A.3d 356 (D.C. 2012), in
which that court applied the DCHRA’s one-year limitations
period to a disability claim brought under both the DCHRA and
the Rehabilitation Act of 1973. Id. at 367–68. As explained
above, however, selecting the appropriate statute of limitations
in a federal civil rights action presents a question of federal, not
state, law. Wilson, 471 U.S at 270. Jaiyeola, moreover,
conflicts with Wilson and Goodman. The Jaiyeola court
asserted that personal injuries were a poor analogy for civil
rights claims because “[p]ersonal injury claims need not—and,
indeed, typically do not—seek to remedy discrimination at all.”
Jaiyeola, 40 A.3d at 367. In Goodman, however, the Supreme
Court made quite clear that discrimination is “a fundamental
                                7
injury to the individual rights of a person,” a quintessential
personal injury. Goodman, 482 U.S. at 661.

     In Wilson, the Supreme Court identified a second reason
to characterize claims under civil rights statutes like Title VI as
personal injury claims. Federal courts, the Court began, must
choose a state statute of limitations that will “fairly serve the
federal interests vindicated by” a federal statute. Wilson, 471
U.S. at 279. The federal interest is “predominan[t] . . . in the
borrowing process.” Id. at 269 (internal quotation marks
omitted). The best way to vindicate the federal interests
underlying civil rights laws, the Court reasoned, is to select a
statutory period that applies to a large number of civil claims.
As the Court explained, it is “most unlikely that the period of
limitations applicable to such claims” would be “fixed in a way
that would discriminate against federal [civil rights] claims, or
be inconsistent with federal law in any respect.” Id. at 279.

     There is a third reason to apply the three-year limitations
period. The Supreme Court has remarked that a personal injury
tort is the only single analogue that could cover such diverse
causes of action and accord civil rights statutes “a sweep as
broad as [their] language.” Id. at 272; see Owens, 488 U.S. at
249 (applying a residual personal injury statute of limitations
to section 1983 claims because of the “wide spectrum of claims
which § 1983 has come to span”). Take section 1983. It
provides a “uniquely federal remedy” that encompasses
numerous topics and subtopics, including “discrimination in
public employment . . . , discharge or demotion without
procedural due process, mistreatment of schoolchildren,
deliberate indifference to the medical needs of prison inmates,
the seizure of chattels without advance notice or sufficient
opportunity to be heard—to identify only a few.” Wilson, 471
U.S. at 271, 273. Title VI, too, is “majestic in its sweep.”
Bakke, 438 U.S. at 284 (opinion of Powell, J.). Applying to tens
                               8
of thousands of recipients of federal funds throughout the
country, it prohibits discrimination in such diverse arenas as
housing, education, health, welfare, transportation, and
municipal services. True, as GWU points out, Title VI is
narrower than section 1983. But section 1981 is significantly
narrower than section 1983, and the Supreme Court has
nonetheless instructed courts to apply a personal injury
limitations period to those claims. Goodman, 482 U.S. at 661.

     Finally, we have a “practical” duty to avoid “bre[eding]
chaos and uncertainty.” Owens, 488 U.S. at 242–43. “[T]he
legislative purpose to create an effective remedy for the
enforcement of federal civil rights is obstructed by uncertainty
in the applicable statute of limitations.” Wilson, 471 U.S. at
275. Treating Title VI claims as personal injury actions for
limitations purposes, as courts do for section 1983 and 1981
claims, “promotes a consistent and uniform framework by
which suitable statutes of limitations can be determined for
civil rights claims, and serves Congress’ objectives by avoiding
uncertainty and creat[ing] an effective remedy for the
enforcement of federal civil rights.” Rozar v. Mullis, 85 F.3d
556, 561 (11th Cir. 1996) (internal quotation marks omitted).
Not only does this practice promote uniformity within our
circuit, but given the unanimous views of the eight circuits to
have addressed the issue, see supra p. 5, it does so throughout
the country. “Deciding a case contrary to a unanimous
consensus among the circuits is heady business,” United States
v. Jones, 973 F.2d 928, 940 (D.C. Cir. 1992) (Mikva, C.J.,
concurring in part), especially where, as here, the Supreme
Court has stressed the need for certainty and uniformity.

     GWU insists that we and our sister circuits are all wrong.
Instead of looking at the most analogous state law, it argues,
we have all sought out the most analogous federal law for
comparison. Rather than this “federal-to-federal-to-state chain
                               9
of analogies,” Appellee’s Br. 26, GWU argues that we should
evaluate the similarities between Title VI and the DCHRA.
GWU fundamentally misunderstands what we and our sister
circuits are doing. We are not rifling through federal causes of
action to see which one most closely resembles Title VI.
Instead, we are applying Wilson, Goodman, and Owens to
answer a federal question of statutory construction. The answer
is unmistakable: the “most analogous” statute of limitations for
Title VI is the three-year residual limitations period for
unspecified personal injuries.

                              III.

     GWU urges us to affirm on alternative grounds, namely
that summary judgment is warranted even under the three-year
limitations period. But as the district court persuasively
demonstrated, the record reveals a genuine dispute of material
fact that precludes granting summary judgment. See Fed. R.
Civ. P. 56(c). Accordingly, we reverse and remand for further
proceedings consistent with this opinion.

                                                    So ordered.